—Appeal by defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered February 17, 1982, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, and new trial ordered.
Although the testimony adduced at trial was inconsistent, there was a reasonable view of the evidence which would have supported a finding by the jury that defendant’s role was that of an agent. Accordingly, the court should have granted defendant’s request to charge the agency defense.
We have considered defendant’s other contention and find it to be without merit. Gibbons, J. P., Weinstein, Brown and Rubin, JJ., concur.